SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

329
CA 13-01560
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, AND SCONIERS, JJ.


STATE FARM FIRE & CASUALTY COMPANY, AS SUBROGEE
OF ROBERT ROMANO, PLAINTIFF-APPELLANT,

                      V                                            ORDER

NATIONAL GRID POWER CORPORATION,
DEFENDANT-RESPONDENT.


LAW OFFICES OF STUART D. MARKOWITZ, P.C., JERICHO (JOHN J. GILBERT OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (TIMOTHY J. DEMORE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered January 14, 2013. The order
granted defendant’s motion for summary judgment, denied plaintiff’s
cross motion for summary judgment and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 21, 2014                        Frances E. Cafarell
                                                  Clerk of the Court